Citation Nr: 0700289	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-09 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
service connection for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The appellant claims service connection for the cause of the 
death of her late husband, who served with the Philippine 
Commonwealth Army beginning on October 2, 1941.  He was in 
beleaguered status from December 8, 1941, to April 9, 1942.  
He was a prisoner of war (POW) from April 10, 1942, to 
January 20, 1943.  He was then in non-casualty status, 
engaged in civilian pursuits, from January 21, 1943, to 
August 16, 1945.  He then served in the Regular Philippine 
Army from August 17 to December 30, 1945.  He died in January 
1977.

Although it is not clear that the decedent qualified as a 
veteran for the purpose of eligibility for VA benefits under 
the law, see 38 U.S.C.A. §§ 101(2), 107; 38 C.F.R. §§ 3.40. 
3.41, the Board will refer to the decedent as "the veteran" 
herein.

This appeal is from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office named 
above, which declined to reopen a previously denied claim for 
service connection for the cause of the veteran's death, on 
the basis that the appellant had not submitted new and 
material evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In May 1990, VA denied the appellant's claim for dependency 
and indemnity compensation (DIC) which was based upon her 
assertion that her husband, who served in the Philippine 
military in World War II, had died of a service-connected 
disability.  The RO indicated in the rating decision that, 
although the appellant contended that her husband was a 
former POW and died of a bleeding peptic ulcer, that 
assertion was not documented by medical records.  VA notified 
the appellant of the denial by letter of June 1990.  She did 
not appeal, and the decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302 (2006).  A 
previously denied claim can be reopened and reconsidered only 
upon presentation of new and material evidence, as defined by 
regulation.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).

The appellant filed an application in August 2003 for DIC on 
the same basis denied in May 1990.  The RO notified her by 
letter of November 2003 of the prior denial, and of the 
information and evidence necessary to substantiate her claim.  
The letter also advised that new and material evidence, as 
defined, was necessary to reopen the claim.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

By recent judicial caselaw, such notice by the RO must be 
sufficiently specific to the facts of the claimant's case for 
her to know the basis of the prior denial and the type of 
evidence that would be new and material in light of the basis 
of the prior denial.  A general statement that the evidence 
must relate to the basis of the prior denial, without 
identifying the basis of the prior denial, will not be 
sufficient.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice in this case was deficient in several regards.  It 
did not identify the specific deficiency in evidence 
previously considered which resulted in the prior denial of 
the claim.  Consequently, the appellant was uninformed of the 
specific evidence or type of evidence that would qualify as 
material evidence under Kent v. Nicholson, supra.  In 
addition, in summarizing the evidence previously of record, 
the letter mis-stated the cause of death reported in the 
public records considered in the prior adjudication.  Thus, 
the November 2003 letter would have mis-led the appellant 
about what she had to prove specifically, even if it had 
correctly characterized the type of evidence that would be 
material in her case.




Only issuance of a fully adequate notice of the information 
and evidence necessary to reopen her claim will assure that 
the RO's notice has not prejudiced the appellant's effort to 
reopen the claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant notice necessary 
to inform her how to reopen her claim for 
service connection for the cause of the 
veteran's death, which complies with all 
requirements of law and regulation 
governing such notice.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The 
notice must define new and material 
evidence and identify the type of evidence 
that would be new and material in light of 
the reasons for the prior denial, pursuant 
to Kent v. Nicholson, 20 Vet. App. 1 
(2006).

*	The notice should accurately notify 
the appellant of the reason for 
denial of the claim in May 1990, and 
in describing the necessary 
relationship between new evidence and 
evidence of record, the notice should 
accurately report the prior factual 
findings and what new evidence must 
show in order to be material.

2.  If the appellant submits new and 
material evidence sufficient to reopen the 
claim on appeal, determine whether 
additional development is required.  
38 U.S.C.A. § 7105(d).

3.  Re-adjudicate the claim at issue.  If 
it is not granted to the appellant's 
satisfaction, provide her and her 
representative an appropriate supplemental 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for  additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

